
	
		IA
		111th CONGRESS
		2d Session
		H. J. RES. 77
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2010
			Mr. Barton of Texas
			 (for himself, Mr. Akin,
			 Mrs. Bachmann,
			 Mr. Bachus,
			 Mr. Barrett of South Carolina,
			 Mr. Bartlett,
			 Mrs. Blackburn,
			 Mr. Blunt,
			 Mr. Boehner,
			 Mrs. Bono Mack,
			 Mr. Boozman,
			 Mr. Boustany,
			 Mr. Brady of Texas,
			 Mr. Broun of Georgia,
			 Mr. Burgess,
			 Mr. Burton of Indiana,
			 Mr. Buyer,
			 Mr. Calvert,
			 Mr. Cantor,
			 Mrs. Capito,
			 Mr. Carter,
			 Mr. Cassidy,
			 Mr. Chaffetz,
			 Mr. Conaway,
			 Mr. Culberson,
			 Mr. Davis of Kentucky,
			 Ms. Fallin,
			 Mr. Flake,
			 Mr. Fleming,
			 Mr. Gallegly,
			 Mr. Gingrey of Georgia,
			 Mr. Gohmert,
			 Mr. Graves,
			 Mr. Griffith,
			 Mr. Hall of Texas,
			 Mr. Hastings of Washington,
			 Mr. Herger,
			 Mr. Hoekstra,
			 Mr. Issa, Ms. Jenkins, Mr.
			 Jordan of Ohio, Mr. King of
			 Iowa, Mr. Kline of
			 Minnesota, Mr. Latta,
			 Mr. Lewis of California,
			 Mr. Lucas,
			 Mr. Luetkemeyer,
			 Mr. Manzullo,
			 Mr. McCarthy of California,
			 Mr. McCaul,
			 Mr. McCotter,
			 Mr. McHenry,
			 Mrs. McMorris Rodgers,
			 Mrs. Miller of Michigan,
			 Mr. Gary G. Miller of California,
			 Mr. Tim Murphy of Pennsylvania,
			 Mr. Neugebauer,
			 Mr. Nunes,
			 Mr. Olson,
			 Mr. Pence,
			 Mr. Pitts,
			 Mr. Price of Georgia,
			 Mr. Rogers of Alabama,
			 Mr. Rogers of Kentucky,
			 Mr. Rogers of Michigan,
			 Mr. Rohrabacher,
			 Mr. Scalise,
			 Mr. Sensenbrenner,
			 Mr. Sessions,
			 Mr. Shadegg,
			 Mr. Shimkus,
			 Mr. Shuster,
			 Mr. Simpson,
			 Mr. Smith of Nebraska,
			 Mr. Smith of Texas,
			 Mr. Stearns,
			 Mr. Sullivan,
			 Mr. Terry,
			 Mr. Thompson of Pennsylvania,
			 Mr. Thornberry,
			 Mr. Upton,
			 Mr. Westmoreland,
			 Mr. Whitfield,
			 Mrs. Myrick,
			 Mr. Wilson of South Carolina,
			 Mr. Young of Alaska,
			 Mr. Bishop of Utah,
			 Mrs. Emerson,
			 Mr. Goodlatte,
			 Mr. Linder,
			 Mr. Moran of Kansas, and
			 Mr. Roe of Tennessee) introduced the
			 following joint resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		JOINT RESOLUTION
		Disapproving a rule submitted by the
		  Environmental Protection Agency relating to the endangerment finding and the
		  cause or contribute findings for greenhouse gases under section 202(a) of the
		  Clean Air Act.
	
	
		That Congress disapproves the rule
			 submitted by the Environmental Protection Agency relating to the endangerment
			 finding and the cause or contribute findings for greenhouse gases under section
			 202(a) of the Clean Air Act (published at 74 Fed. Reg. 66496 (December 15,
			 2009)), and such rule shall have no force or effect.
		
